Strahan, O. J.
— After carefully considering the evidence in this case, we have no doubt that the plaintiff is entitled to a decree of divorce on the ground of desertion. The parties were married at Vancouver and returned to Portland where they spent one night together and then the defendant returned to her home in Washington county and never thereafter lived with the plaintiff, and it satifactorily appears from all the circumstances that at the time of the marriage she did not intend to live with him. It is unnecessary to recapitulate the evidence. It must be painful enough in its details to both parties.
The plaintiff must also have a decree for the $1,487 and *580its interest. Justice would not be complete without it. This money was advanced at the request of the defendant upon the most delusive hopes and promises, which she did not intend to fulfil, but they were made only for the purpose of overreaching the plaintiff and obtaining his money. Under the circumstances the so-called release executed at the moment of the marriage ceremony cannot be permitted to stand in the way of this result. It was a part and parcel of the same fraudulent means and purpose which characterized. the defendant’s conduct with the plaintiff in all of these transactions.
Let the decree of the court below be reversed and a decree be entered here in accordance with this opinion.